                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                        CRIMINAL CASE NO. 3:17cr72CWR-FKB

JOSHUA MICHAEL GARCIA and
JAMISON LAYNE TOWNSEND


                ORDER SETTING DEADLINE FOR NOTICE
           FROM DEPARTMENT OF JUSTICE ON DEATH PENALTY

       This matter came before the Court on this date for a telephonic status conference

with counsel for the Government and for each Defendant to discuss what could be done to

advance this case on the docket. Counsel presented arguments to the Department of

Justice on July 15, 2019, on whether DOJ should seek the death penalty in this case. Since

that time, there has been no decision. If a decision is made not to seek the death penalty,

the Court will have to make substantial adjustments to the representation provided thus far,

and then the case can be set for trial as any other criminal matter. If a decision is made to

seek the death penalty, major strategic decisions must be made by counsel that will entail

additional work, and the Court will need to enter a scheduling order that accommodates

these efforts. For this reason, the Court has heretofore refrained from setting this case for

trial until DOJ announces its decision.

       At this point, however, the case is nearly three years old. The families of the

victims are entitled to a resolution of this case within a reasonable amount of time. The

public also has an interest in the timely resolution of criminal cases. Additionally, the
Court must be able to clear its calendars of cases that remain dormant because of the

inaction or dilatoriness of the parties seeking relief, so as to achieve the orderly and

expeditious disposition of cases.    During the hearing, counsel for the Government

represented to the Court that the DOJ decision would be made within the next 90 days, and

she made an ore tenus motion that the Court grant the prosecution that amount of time to

notify the Court and defense counsel as to whether the death penalty would be sought in

this case. There being no objection from the Defendants, the Court is inclined to grant the

motion. In so doing, however, the Court remains mindful of its responsibilities to the

surviving family members who are also victims of the crimes at issue here. The Court

also remains mindful of its responsibility to clear its docket and to expedite the

administration of justice.

       IT IS, THEREFORE, ORDERED that the Government’s ore tenus motion for 90

days within which to notify the Court and opposing counsel of its intent to seek the death

penalty in this case is hereby granted, and the notice shall be given within 90 days of the

entry of this Order.

       IT IS SO ORDERED, this the 11th day of February, 2020.


                                                 s/Carlton W Reeves
                                                 UNITED STATES DISTRICT JUDGE




                                            2
